


110 HRES 991 EH: Recognizing the exceptional sacrifice of the

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 991
		In the House of Representatives, U.
		  S.,
		
			March 13, 2008
		
		RESOLUTION
		Recognizing the exceptional sacrifice of the
		  69th Infantry Regiment, known as the Fighting 69th, in support of the Global
		  War on Terror.
	
	
		Whereas the 69th Infantry Regiment, or the Fighting 69th,
			 with citizen-soldiers from Brooklyn, Queens, Manhattan, the Bronx, Staten
			 Island, and Long Island, has faithfully answered America’s call to arms since
			 its formation in 1851;
		Whereas the Fighting 69th was one of the first units to
			 assist in the recovery effort at the World Trade Center in New York following
			 the September 11, 2001, terrorist attack, where they lost a comrade, a
			 firefighter;
		Whereas the 69th Infantry Regiment, while deployed to Iraq
			 as Task Force Wolfhound, its first overseas combat since World
			 War II, fought to defend the city of Al Taji against al-Qaeda terrorists,
			 protected Iraq’s first free elections, and secured the infamous Route
			 Irish, the most dangerous road in Baghdad;
		Whereas 19 members of the Fighting 69th were killed in
			 action and over 78 were wounded in Operation Wolfhound; and
		Whereas the Fighting 69th has now served the Nation in 5
			 wars and over 20 campaigns, and Congress has awarded 6 members with the
			 Congressional Medal of Honor: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 69th Infantry Regiment, or the Fighting 69th, as one of the great regiments in
			 American military history;
			(2)recognizes that
			 America owes a tremendous debt for the exceptional service, patriotism, and
			 fidelity of the soldiers of the Fighting 69th;
			(3)recognizes that
			 the Fighting 69th has continually participated in the Global War on Terror
			 since the attack on September 11, 2001; and
			(4)acknowledges that
			 as the 69th Infantry Regiment deploys to Afghanistan to fight in the central
			 front in the Global War on Terror, that the proud traditions of the regiment
			 will be respected and that the sacrifices of one of America’s most storied
			 combat units will not go unnoticed.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
